Defendant had appealed from a judgment of the Domestic Relations Court of the City of New York, Children’s Court Division, rendered on the 2d day of June, 1950, convicting him of violation of section 494 of the Penal Law. On May 9, 1950, a complaint was filed against defendant in which it is alleged that “ on and prior to December 7th 1948 the defendant Joseph Philips had neglected his daughter Lorraine now five years of age.” The charge is a misdemeanor. The complaint is legally insufficient to charge the defendant with *926any crime. On the trial the proof failed to establish that defendant committed any offense within the statutory period of limitation. Judgment unanimously reversed and the complaint dismissed. Present — Peck, P. J., Dore, Van Voorhis, Shientag and Heffernan, JJ.